Citation Nr: 0914894	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to November 1946 
and from December 1950 to October 1970.  He died in July 
2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  A Travel Board hearing was held at 
the RO in March 2004.

In August 2004, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.

In December 2005, the Board denied the appellant's claim.  
The appellant timely appealed to the United States Court of 
Appeals for Veterans Claims (Court) and, in May 2007, the 
Court vacated the Board's December 2005 decision and remanded 
for additional proceedings.

In January 2008, the Board again remanded this appeal to the 
RO/AMC.

This appeal is REMANDED again to the RO/AMC.  VA will notify 
the appellant if further action is required on her part.



REMAND

In its January 2008 remand, the Board directed the RO/AMC to 
forward the claims file to a VA nephrologist for review and 
an opinion concerning the contended causal relationship 
between the causes of the Veteran's death and active service.  
A review of the VA physician's opinion provided in August 
2008 denotes only that the physician was a staff physician at 
the VA Medical Center in Roseburg, Illinois.  

The Veteran's representative presented argument in March 
2009.  It was argued that the August 2008 was not from a 
nephrologist.  The Board concedes that the report does not 
indicate that the physician is a nephrologist; however, it 
also is not clear that he is not a nephrologist.  Thus, the 
Board will remand for the RO to ascertain whether the staff 
physician who provided the August 2008 opinion is a 
nephrologist.  If so, no additional development is necessary.  
If not, however, another opinion from a nephrologist would 
have to be obtained in compliance with Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in 
Roseburg, Illinois, and request that this 
facility confirm whether the VA staff 
physician who provided the August 2008 
opinion is a nephrologist.  Note that the 
Board did not request a board-certified 
nephrologist in its January 2008 remand.  

2.  If, and only if, the staff physician 
is not a nephrologist, then send the 
Veteran's claims file to a VA nephrologist 
for review.  After reviewing the claims 
file, the VA nephrologist should be asked 
to provide an opinion as to whether it is 
at least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran's longstanding hypertension 
either caused or worsened his fatal renal 
disease.  The record should indicate 
whether the examiner is a nephrologist.

3.  Thereafter, readjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

